Exhibit 10.41
[wftlogo.jpg]





September 11, 2013




John H. Briscoe
222D S. Post Oak Lane
Houston, Texas 77056


Dear John:


Regarding your separation from service from Weatherford International Ltd. and
its subsidiaries (“Weatherford”), which will become effective at the close of
business on September 11, 2013 (the “Separation Date”), and in full, complete
and final settlement of all amounts owed by Weatherford to you under Section 5
of your Employment Agreement with Weatherford, dated March 23, 2011, (your
“Employment Agreement”), and various award agreements covering as yet unvested
equity awards granted to you (“Awards”), Weatherford will provide you the
benefits outlined in this letter.


In compliance with Internal Revenue Code Section 409A and pursuant to your
Employment Agreement, you and we have agreed to delay for a period of six months
from the Separation Date the payment of (i) certain amounts owed under your
Employment Agreement as described below and (ii) shares due to you under Awards.


For purposes of your Employment Agreement and Awards, and as agreed by you and
Weatherford, the termination of your employment relationship is effective as of
the Separation Date.


Pursuant to Section 5(b)(i) of your Employment Agreement, Weatherford will pay
to you the Accrued Obligation reflected in Table 1 below within 30 days of the
Separation Date and the remaining amounts reflected in Table 1 six months
following the Separation Date, with interest at the prime rate of 3.25%. You
acknowledge and agree that the appropriate taxes will be withheld from the
amounts to be paid or processed. You will be paid your base salary through the
Separation Date in accordance with normal payroll practices as Accrued
Obligations pursuant to Section 5(a)(i) of the Employment Agreement.


Pursuant to Section 5(b)(ii) of your Employment Agreement, you and your
dependents will have continued insurance coverage for three years from the
Separation Date, provided that you continue to pay the monthly employee
contribution for benefits requiring an employee contribution. The current
monthly payments for your benefit selections requiring an employee contribution
are:


Medical:
$
158.00


 
per month
Dental:
26.00


 
per month
Vision:
16.00


 
per month
Total
$
200.00


 
per month



Payments should be made to Weatherford and mailed to “Benefits” at 2000 St.
James Place, Houston, Texas 77056. These rates are effective through December
31, 2013 and are subject to change January 1, 2014. You will be notified of any
change in payments as well as be given an opportunity to change any of your
plans during any open-enrollment period. If you become re-employed with benefits
during the three-year period, Weatherford benefit plans become secondary to
coverage provided by a new employer.



Weatherford        
2000 St. James Place
Houston, TX 77056    
USA





--------------------------------------------------------------------------------

John H. Briscoe
September 11, 2013
Page 2



Pursuant to Section 5(b)(iii) of your Employment Agreement, on your request
Weatherford will provide you with reasonable outplacement services (up to a
maximum of $35,000).


You acknowledge your continuing obligations with respect to confidential
information and Work Product under Sections 9 and 10 of the Employment Agreement
and your obligations with respect to non-competition and non-solicitation under
Section 11 of your Employment Agreement.


Pursuant to Section 5(b)(i)(II) of your Employment Agreement and various Awards,
you will have restricted share units and performance units vest as shown in
Table 2 below. These will be transferred to your account six months following
the Separation Date.


The termination of your employment and your Employment Agreement does not reduce
any rights you have under the indemnification agreement(s) between you and
Weatherford or its subsidiaries.


Further, you and Weatherford agree that for a transitional period not to exceed
six months commencing on the Separation Date, you will consult with your former
supervisor, direct reports and replacement candidates to your position, as
requested by Weatherford from time to time. You are expected to provide these
consulting services for not more than 35 hours per month. You will be
compensated $11,526 per month (which is less than 20% of your current
compensation). You will be reimbursed normal and reasonable business expenses
during this time. This consulting arrangement may be terminated at any time by
either party.


 
Best regards,
 
 
 
/s/ Alejandro Cestero
 
 
 
 
 
Alejandro Cestero
 
Vice President and Co-General Counsel



Acknowledged and Agreed
As of September 13, 2013


/s/ John H. Briscoe
 
John H. Briscoe








--------------------------------------------------------------------------------

John H. Briscoe
September 11, 2013
Page 3



Table 1


Clause of Section 5(b)
Item
Amount
(i)(A)(I) (to be paid
by October 11, 2013)
Accrued Obligation
(includes vacation @ 300 hours)
$129,662.65
(i)(B)(II) (to be paid the later of
March 11, 2014 or at the time annual bonuses are normally paid).
Expected, Pro-rated 2013 bonus @ target, *however, will be based on actual
performance
$455,947.40*
(i)(B)(III) (to be paid
on March 11, 2014)
3x base + bonus @ target
$4,149,600.00
(v) (to be paid
on March 11, 2014)
Interest on 409A amounts at prime rate (3.25% per annum)* (subject to change
based on bonus amount)
$74,840.15*



Table 2
Award
Grant Date
Units
Shares Vesting
Restricted Share Units
15 September 2011
41,485
41,485


Restricted Share Units
23 March 2012
44,097
44,097


Restricted Share Units
7 March 2013
118,229
118,229


Performance Units (a)
14 September 2011
71,994
35,997


Performance Units (b)
23 March 2012
33,073
16,537


Performance Units (c)
23 March 2012
33,073
—


Performance Units (d)
7 March 2013
118,229
236,458


  Total
 
 
492,803





(a)
Weatherford ranked third, so these awards vest at 0.5x the units.

(b)
Weatherford ranked third, so these awards vest at 0.5x the units.

(c)
Weatherford’s CAGR was less than 10%, so these awards vest at 0.0x the units.

(d)
Weatherford’s CAGR was greater than 20%, so these awards vest at 2.0x the units.




